Citation Nr: 0723750	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected 
left knee chondromalacia patella and post-traumatic 
arthritis.  

2.  Entitlement to service connection for a claimed right 
knee disorder, to include as secondary to the service-
connected left knee chondromalacia patella and post-traumatic 
arthritis.  

3.  Entitlement to an increased evaluation for the service-
connected left knee chondromalacia patella with instability, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected left knee post-traumatic arthritis, currently 
evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision issued by the 
RO.  

The issues on appeal, except for the claim of service 
connection for a low back disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDING OF FACT

The veteran's low back disorder has not been shown to have 
been manifest in service or within one year thereafter and 
has not been shown to be caused or permanently worsened as a 
consequence of his service-connected left knee chondromalacia 
patella and post-traumatic arthritis.  



CONCLUSION OF LAW

The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
service, nor is any proximately due to his service-connected 
chondromalacia patella and post-traumatic arthritis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for a low back disorder, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the nature and etiology of his low back disorder.  
Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected left knee disorders and his 
claimed low back disorder.  As such, no action is required to 
establish the "baseline level of severity" of his 
nonservice-connected low back disorder and the newly enacted 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The Board has reviewed the veteran's service medical records 
and observes that such records, including a June 1969 
separation examination report, are entirely negative for any 
low back complaints or findings or corresponding treatment.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a March 2004 VA treatment record, in which he reported 
chronic aching pain in the low back.  

The veteran subsequently underwent a VA spine examination in 
October 2005.  The examiner, who reviewed the veteran's VA 
medical records, rendered a diagnosis of degenerative joint 
disease of the lumbar spine and the sacroiliac joints.  This 
examiner, however, determined that this condition, while 
confirmed upon examination, was less likely than not caused 
by his service-connected left knee condition.  

In explaining this determination, the VA examiner emphasized 
that the examination findings were consistent for the 
veteran's age, and his gait was normal.  

Overall, the Board notes that the veteran was not treated for 
low back symptomatology in service, and apparently not for 
more than thirty-four years following service.  VA has 
received no medical evidence indicating that this disorder 
was causally related to service.  

While the veteran has alternatively contended that his low 
back disorder was caused by his service-connected left knee 
disability, he has submitted no medical evidence to support 
this contention.  Importantly, the aforementioned VA 
examination report from October 2005 contains an opinion 
contradicting the veteran's contentions as to secondary 
causation, and this is the only medical evidence of record 
addressing the question of etiology.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's assertion that his low back disorder was incurred 
as secondary to his left knee problems is his own lay 
opinion, as indicated in his August 2004 application.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a low back 
disorder, to include as secondary to his service-connected 
left knee chondromalacia patella and post-traumatic 
arthritis, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a low back disorder, to include as 
secondary to the veteran's service-connected left knee 
chondromalacia patella and post-traumatic arthritis, is 
denied.  



REMAND

During his September 2006 hearing, the veteran reported 
ongoing treatment from the Columbia VA Medical Center (VAMC) 
and Subhash J. Patel, M.D., for his knees.  He also stated 
that his service-connected left knee disorders had worsened 
since his last VA examination, from October 2005.  

The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in increased rating cases, a further examination 
is needed in instances where the veteran has reported a 
worsening in the disability since the last examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).  

The Board also notes that the October 2005 VA examination 
addressed the question of a causal relationship between the 
left and right knee disorders, but the report does not 
contain an opinion as to whether the right knee disorder is 
causally related to service.  

This report also indicates that the veteran's service medical 
records were not reviewed by the examiner.  At his hearing, 
however, the veteran suggested a possible baseline of right 
knee pain dating back to service, and he was treated for 
several right knee injuries during service.  A more 
comprehensive medical opinion is thus "necessary" under 
38 U.S.C.A. § 5103A(d) on this matter.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested, including from Dr. Patel and 
from the Columbia VAMC (for records dated 
since August 2005).  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his left knee 
disability and the nature and likely 
etiology of the claimed right knee 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion testing, 
and the examiner is requested to comment 
on the presence and extent of any painful 
motion, functional loss due to pain, 
instability, weakness, excess 
fatigability, and additional disability 
during flare-ups.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that veteran's 
current right knee disability is 
etiologically related to an event or 
incident of service or caused or 
aggravated by his service-connected left 
knee disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to increased evaluations for 
left knee chondromalacia patella and 
post-traumatic arthritis and service 
connection for a right knee disorder   
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


